[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
On July 15, 2002, following a hearing at which the court heard testimony of the defendant and argument by counsel, the court made a finding that the plaintiff was in willful contempt of the orders of this court and entered an order that she pay to the sum of $5,000.00 as and for attorneys fees incurred by the counsel for the defendant and the attorney for the minor children. The plaintiff asked for and was granted the opportunity to be heard as to whether or not the court would allow reargument. The court held a hearing on August 5, 2002, at which time it heard testimony by the plaintiff, as well as argument of counsel.
The court, having considered the testimony and evidence, including transcripts of prior proceedings and the argument by counsel, finds that there was sufficient evidence for the court to have found the plaintiff in willful contempt of the orders of this court regarding the defendant's exercise of visitation with the minor child Spencer in June 2002, and therefore, the prior order stands.
The court, however, sua sponte, partially vacates the order regarding the payment of attorneys fees and hereby remits the sum of $3,000.00. Accordingly, the plaintiff is HEREBY ORDERED to pay the sum of $1,000.00 each to Thomas M. Shanley, Esq. and Elizabeth T. Sharpe, Esq. to partially compensate them for attendance at two hearings and the preparation therefor, for which the court the court finds four hours at $250.00 to be a fair and reasonable sum, payable as follows: $500.00 to each on or before January 1, 2003, with the balance due and payable on or before February 1, 2003.
THE COURT
  _________________ SHAY, J
CT Page 15298